60 N.Y.2d 935 (1983)
In the Matter of Parkmed Associates et al., Appellants,
v.
New York State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Decided November 29, 1983.
Charles D. Bock for appellants.
Robert Abrams, Attorney-General (Carl E. Stephan and Peter H. Schiff of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*936MEMORANDUM.
The judgment of the Appellate Division should be reversed, with costs, and the matter remitted to it for further proceedings in accordance with this memorandum.
Judicial review of an administrative determination is limited to the grounds invoked by the agency and a reviewing court which finds those grounds insufficient or improper may not sustain the determination by substituting what it deems to be a more appropriate or proper basis (Matter of Trump-Equitable Fifth Ave. Corp. v Gliedman, 57 N.Y.2d 588, 593). Thus, the only question before the Appellate Division was whether the 80% provision of subdivision (c) of section 703 of the Tax Law applies to a partnership which practices medicine, and its affirmance on other grounds was erroneous. Before us the commission concedes that that provision does not apply to a partnership practicing medicine. If the Appellate Division disagrees with that concession it should review the commission's original determination. If it agrees with that concession it should remit the matter to the commission for its determination of whether petitioner was during the years in question engaged in the practice of medicine.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment reversed, with costs, and matter remitted to the Appellate Division, Third Department, for further proceedings in accordance with the memorandum herein.